Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 1 of 17




          EXHIBIT A
                                                            DOCUMENT 1
                Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 2 of 17
                                                                    ELECTRONICAL1X FILED
                                                                                                                  1/29/2019 12:58 PIVI

State of Alabama                               COVER SHEET                                   Ca:      . CIRCUIT i:66i.iVi
                                                                                                      AUTAUGA COUNTY,ALABAM
Unified Judicial System
                                         CIRCUIT COURT - CIVIL CASE                          04            DEBRA HILL,CLERK
                                         (Not For Domestic Relations Cases)                  Date orriling     Judge Loge:
Form ARCIv-93      Rev. 9/18
                                                                                             01/29/2019

                                                      NE            ,,,
                                                                  NFORMATI
                               IN THE CIRCUIT COURT OF AUTAUGA COUNTY,ALABAMA
                                     DARRYL BROWN v. FORD MOTOR COMPANY

First Plaintiff: 0Business           ..E Individual              First Defendant: v Business                7:Individual
                 ❑
                 t_jGovernment       I   ;Other                                      EIGovernment           7Other
NATURE OF SUIT: Select primary cause of action, by checking box (check only one)that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
  ❑ WDEA - Wrongful Death                                  0 MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
  ❑ TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

  ❑ TOMV - Negligence: Motor Vehicle                       0 CVRT - Civil Rights
  ❑ TOWA - Wantonness                                      0 COND - Condemnation/Eminent Domain/Right-of-Way
  ❑ TOPL - Product Liability/AEMLD                         0 CTMP - Contempt of Court
  E TOMM - Malpractice-Medical                             ❑ CONT - Contract/Ejectment/Writ of Seizure
  ❑ TQLM - Malpractice-Legal                             •TOCN - Conversion
  ❑ TOOM - Malpractice-Other                               E EQND - Equity Non-Damages Actions/Declaratory Judgment/
  RI TBFM - Fraud/Bad Faith/Misrepresentation                         Injunction Election Contest/Quiet Title/Sale For Division
  DI TOXX - Other:                                         E CVUD - Eviction Appeal/Unlawful Detainer
                                                           0 FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                     0 FORF - Fruits of Crime Forfeiture
  ❑ TOPE - Personal Property                               ❑ MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  ❑ TORE - Real Properly                                   ❑ PFAB - Protection From Abuse
                                                           Di EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                        ❑ FELA - Railroad/Seaman (FELA)
 0 ABAN - Abandoned Automobile                             ❑ RPRO - Real Property
  ❑ ACCT - Account & Nonmortgage                           ❑ WTEG - Will/Trust/Estate/Guardianship/Conservatorthip
  ❑ APAA - Administrative Agency Appeal                    ❑ COMP - Workers' Compensation                                                    •
 0 ADPA - Administrative Procedure Act                     ❑ CVXX - Miscellaneous Circuit Civil Case
  El ANPS - Adults in Need of Protective Services

ORIGIN:      F ISI INITIAL FILING                          A ❑ APPEAL FROM                                00 OTHER
                                                               DISTRICT COURT
            R ❑ REMANDED                                   T ❑ TRANSFERRED FROM
                                                               OTHER CIRCUIT COURT
                                                                      Note: Checking "Yee does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?               iv YES 0NO                jury trial.(See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                   R MONETARY AWARD REQUESTED ENO MONETARY AWARD REQUESTED
ATTORNEY CODE:
       UND008                                     1/29/2019 12:58:59 PM                               /s/ Earl P Underwood Jr
                                             Date                                             Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                        EYES v NO E UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                   ❑YES R NO
                                             DOCUMENT 2                                           . • ••
        Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 3 of 17 . . FILED
                                                            ELECTRONICALLY
                                                                                               12f58 P,M ...-
                                                                                     04CV-2019-9000/0 00 ••
                                                                                      CIRCUIT COURT••OF' • :
                                                                               ALITAUGA COUNTY;'ALABAMAH         ••
                                                                                    • DEBRA HILL4CLERK.....•
                                                                               ..„.                        •••
              IN THE CIRCUIT COURT OF AUTAUGA COUNTY,ALABAMA
                                                       .




 DARRYL L. BROWN,

         Plaintiff(s),                                         Case No.
                                                 *
 v.


 FORD MOTOR COMPANY; Fictitious
 parties "A","B","C" whose names are             *
 Unknown to the Plaintiffs at this time,         *
 or if their names are known their identity              JURY TRIALDEMANDED
 as proper party, but whose names will be
 added by amendment when the aforesaid
 lacking knowledge is ascertained.
                                                 *
         Defendant(s).


                                           COMPLAINT

                                           THE PARTIES

         1.      Plaintiff Darryl Brown,("Plaintiff') is an individual rešident and citizen Of Autauga

 County, A]abama.

         2.      Defendant, Ford Motor Company (hereinafter "Ford") on information and belief is

 a corporation doing business in Autauga County, A]abama.

                                   FACTUAL ALLEGATIONS

         3.      This case arises out of defects and design of a motor vehicle purchased by the

 Plaintiff herein.

        4.       On or about August 8,2014,Plaintiff entered into a motor vehicle purchase contract

• with Long-Lewis for the purchase of a 2013 Ford F-250, VIN • 1 FT7W2BT6DEA14896

(hereinafter referred to as the "Ford"- or "vehicle").

        5.      The vehic]e was equipped with a 6.7-liter diesel engine and was purchased for
                                                POCUMENT 2
         Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 4 of 17




  Plaintiffs personal use and enjoyment.

                  6. The purchase price was approximately $50,000.00.

                                              FORD'S SCHEME

            7.       In 2011 Ford introduced a new 6.7-liter "Power Stroke" diesel engine used in both

  the niodel F-250 and the F-350 Pick Up Trucks. Ford claimed that the new engine enabled "a

  remarkable reduction" in emissions and fuel consumption.

            8.       Ford marketed these vehicles as environmentally-friendly trucks that combined

  high fuel efficiency and perforrnance with very low emissions. Ford touted the vehic]es as the

  "cleanest Super Duty diesel ever" with "best-in-class fuel economy" and using a special

  combustion systern to meet state and federa] emissions requirements.

         9.          Ford lied to both constimerS and regulators because in real world use the diesel

  engines emitted Nitrogen Oxide(NOX)and other pollutants in excess lawful amounts.

            10.      The plaintiffs vehicle was equipped with a Ford 6.7-liter "Power Stroke" diesel

  engine.

            11.      As part of the fraud and scheme, Ford charged a premium price for vehicles with

  the "Power Stroke" engine.

            17.      Plaintiff could have purchased a gasolihe model truck for much less but, relying on

  representations made by Ford, paid a premium price for a vehicle with the "Power Stroke" diesel

• engine.

            13.      The representations by Ford that the engine was environnientally-friendly and a

 "clean diesel" were false and at all relevant times Ford knew they was false.

            14.      The representations about fuel economy and the reduction of ernissions from the

 "Power Stroke- engines only occurred when the vehicle operated in the conditions present in an



                                                      2
                                           DOCUMENT 2
      Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 5 of 17




emissions testing environment. With day-to-day use outside of a testing environment, the vehicles

polluted heavily, and the promised fuel economy was achieved by reduction of the emission

controls.

                                    PATTERN AND PRACTICE

       15.     Ford F-250 and F-350 Super Duty vehicles with diesel engines manufactured

fronl 2011 to 2017 produce emissions in excess of the required legal standards.

       16.     Ford successfully marketed and sold tens of thousands of these premitml priced

vehicles as "clean." In doing so, Ford purposefully and intentionally breached air pollution laws

and regulations by rnanufacturing and selling in the United States vehicles that made use of "defeat

devices," which included software designed to "chear during ernissions tests making it appear

that the vehicles achieved low emissions levels.

       17.     These vehicles were defective as stated herein. and Plaintiff has suffered damages

for Ford's breach of warranty and misrepresentation such as, loss of money, loss of use of the

vehicle, premature deprecation. loss of value, loss of tirne, aggravation and mental anguish.

       18.     The statute of limitations is tolled as to Plaintiff s claims. due to the commencement

of a nationwide class action, based on sarne or similar allegations, Len Gamboa, et. al. v. Ford

Motor Company, et. al. Case 18-cv-10106 filed 01/10/2018, filed in the Eastern District of

Michigan. See American Pipe & Construction Co v. State of utak 414 U.S. 538.

       19.     Plaintiffrelied on representations contained in Ford's media advertising and printed

material when making the decision to purchase the vehicle at issue.

       20.     If Plaintiff had known about these defects at the time of sale Plaintiff would not

have purchased the vehicle or would have paid less for it.

       21.     Based on Ford's omissions and/or misrepresentations, Plaintiff suffered a loss of



                                                 3
                                            DOCUMENT 2.
       Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 6 of 17




money, property, and/or value of their vehicle, including, but not limited to, out of pocket costs.

       22.        Plaintiff's purchase of the vehicle was accompanied by express warranties offered

by Ford and extending to the Plaintiff.

       23.        These warranties were part of the basis of the bargain of Plaintiffs contract for

purchase of the vehicle.

       24.        The basic warranty covered any repairs or replacements needed during the warranty

period due to defects in factory materials or workmanship. All warranty repairs and adjustments,

including parts and labor, were to be.made at no charge. Additional warranties were set forth in

the warranty guide ,and the Ford owner's manual.

       25.        Although the emissions control was the major problem with the vehic]e Plaintiff

has had numerous other problems with the vehicle resulting in loss of use of the vehicle, lost time,

lo.ss of money and aggravation.

       26.        Ford's brochures also represented that the Super Duty has "best-in-class towing

capabilities," but suppressed the fact that this capability was only possible by software that turned

down emission controls.

       27.     The representations by Ford that the engine was environmentally-friendly and a

"clean diesel" were false and at all relevant times Ford knew they was false.

       28.     Plaintiff could have purchased a model comparable gasoline powered vehicle for

approximately $10,000 less, but instead paid an inflated price the "clean diesel."

                                           COUNT ONE
                                             FRAUD

       29.     Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in

this complaint.

       30.     This action is brought pursuant to the Code of Alabama, 1975, § 6-5-100, 6-5-101,


                                                  4
                                            DOCUMENT 2
       Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 7 of 17




and other applicab]e law.

       31..    The vehicle was defective as described above.

       32.     Ford was aware of the defects of said vehicle and failed or refused to correct said

defects before it was offered for sale to the public

       33.     Said representations regarding the quality of the vehicle and the Power Stroke

Engine specifically were false and Ford knew they were false. Ford intentionally suppressed the

fact that the vehicle had nurnerous defects as stated herein.

       34.     Plaintiff believed said representations, reasonably relied on them and innocently

acted upon them to their detriment by purchasing said vehicle.

       35.     A.s approxirnate result of said representations made by Ford, Plaintiff was caused

to suffer the following injuries and damages:

       a.      Loss of money

       b.      Mental anguish and embarrassment.

       32.     Plaintiff claims punitive damages of the defendant because of the intentional or

gross and reckless nature of the fraud.

       WHEREFORE,Plaintiff demands judgment against the Ford as follows:

               a.      Compensatory and Consequential damages.

               b.      Punitive damages.

               c.      Reasonable attorney's fees

               d.      Costs of this action.

               e.      Whatever further and different legal and/or equitable relief to which the
               Plaintiff may be entitled in this cause.


                                          COUNT TWO
                                   FRAUD IN THE INDUCEMENT


                                                 5
                                            DOCUMENT 2
       Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 8 of 17




       33.     Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in

this complaint.

       34.     Ford represented to Plaintiff that said vehicle made the subject of this action would

be delivered free from defects and if there were defects, the said defects would be promptly

repaired.

       35.     In fact, said vehicle was not free from defects, was not fit for its ordinary and

particular uses.

       36.     The representations above, which were made to Plaintiff, were, in fact, false and

fraudulent. Said representations made by Ford induce the purchase said vehicle

        WHEREFORE, Plaintiff demands judgment against the defendant,. Ford, for actual and

punitive damages, separately and severally, in an amount in excess of the jurisdictional

requirements of this court, plus costs and interest.

                                     COUNT THREE
                              BREACH OF EXPRESS WARRANTY

       37.     Plaintiff realleges and adopts all the foregoing relevant paragraphs contained in this

complaint.

       38.     Ford represented and warranted to Plaintiff that said vehicle purchased was free of

defects. It was further represented to Plaintiff that if any defects were discovered that the sarne

would be promptly corrected.

       39.         After purchasing said, vehicle Plaintiff discovered the defects as stated which

render the vehicle unsafe and less valuable.

       40.     Plaintiff alleges that there are other nurnerous defects not listed above.

       WHEREFORE,Plaintiff demands judgment against the defendant, Ford, as follows:
                                            DOCUMENT 2
       Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 9 of 17




                a.      Compensatory punitive damages.

                b.      Consequential damages.

                c.      Reasonable attorney's fees pursuant to Ala. Code 1975 § 8-20-8.

                d.     Costs of this action.

                e.      Whatever further and different legal and/or equitable re]ief to which the
                Plaintiff may be entitled in this cause.

                                     COUNT FOUR
                             BREACH OF IMPLIED WARRANTY

       41.      Plaintiff realleges and adopts all of the foregoing relevant paragraphs in this

complaint.

       42.      At the time of the Plaintiffs purchase, Defendant expressly warranted and

warranted by irnplication that said vehicle was free from defects and was fit for its ordinary and

particular uses or if there were defects, that the same would be promptly repaired to the Plaintiffs

satisfaction.

       43.      The tota] cash price of the said vehicle at issue in the cause was $44,000.00 and

Plaintiff found that the said vehicle was defective as stated above.

       44.      Plaintiff further aver that the defendant, Ford, has been notified of the existence of

said defects. Plaintiff was promised that the defects would be repaired to their satisfaction, but the

defendant, Ford, failed and/or refused to correct said defects.

        WHEREFORE,Plaintiff demands judgment against the defendant, Ford, as follows:

                a.     Compensatory and punitive damages.

                b.     Consequential damages.

                c.     Reasonable attorney's fees.

                d.     Costs of this action.
                                           DOCUMENT 2
      Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 10 of 17




               e.      Whatever further and different legal and/or equitable relief to which the
               Plaintiff may be entitled in this cause. •

                                 COUNT FIVE
                 VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                            (15 U.S.C. § 2301, et seq.)

       45.     Plaintiff herein incorporates by reference every priorallegation as though here fully

restated and realleged.

       46.     Plaintiff is a "consumer as defined in the Magnuson-Moss Warranty Act

(hereinafter referred to as the "Warranty.Act"), 15 U.S.C.§ 2301(3).

       47.     The manufacturer, Ford, is a "seller and "warrantor as defined by the Warranty

Act, ].5 U.S.C. § 2301(4),(5).

       48.     The vehicle in question is a "consumer product" as defined in the Warranty Act, .15

U.S.C. § 2301(1).•

       49. - The vehicle in question was manufactured and sold after july 4, 1975.

       50.     The express warranties given by Manufacturer and/or required by statute to be

given by the Manufacturer, pertaining to the vehicle are "written warranties" as defined in the

Warranty Act, 15 U.S.C. § 2301(6).

       51. •   T.hat this sales transaction is subject to the provisions and regulations of.the.

Magnuson-Moss Warranty Act(15 U.S.C. § 2301, et seq).

       52.     The above-described actions, includ ing, but not limited to, the failure of Defendant

to honor the warranty and/or to seek arbitration contrary to the Warranty Act, and/or to ignore the

rules and regulations constitute breach of the written warranties and ofthe Warranty Act.

       WHEgEFOR.E, Plaintiff is entitled to recovery of all monies paid on the vehicle and to

darnages in the forM ofall out-of-pocket expenses and all other darnages, including exemplary and -

consequential damages as determined by the truer of fact, but exceeding not $49,000.00, together


                                                8
                                           DOCUMENT 2
     Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 11 of 17




with all costs and actual reasonable attorney fees as provided for by statute and for whatever other

legal and equitable relief the Court may deem proper.

       DATED this the 29th day uf january 2019.



                                             /s/ Earl P. Underwood, Jr.
                                             EARL P. UNDERWOOD,JR.(UND008)


UNDERWOOD & RIEMER,PC
21 South Section Street
Fairhope, Alabama 36532
Telephone: (251)990-5558
Facsimile: (251)990-0626
euunderwoodittalalaw.com


PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY OF THE ISSUES IN THIS CASE.

                                             /s/ Earl P. Undemood, Jr.

DEFENDANT TO BE SERVED BY CERTIFIED MAIL AT:

Ford Motor Company
c/o C T Corporation System
2 N Jackson St. Suite 605
Montgomery AL 36104
         Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 12 of 17


                                      AlaFile E-Notice




                                                                        04-CV-2019-900020.00


To: Earl P Underwood Jr
    epunderwood@gmail.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF AUTAUGA COUNTY, ALABAMA

                            DARRYL BROWN V. FORD MOTOR COMPANY
                                     04-CV-2019-900020.00

                    The following complaint was FILED on 1/29/2019 12:59:10 PM




    Notice Date:    1/29/2019 12:59:10 PM




                                                                              DEBRA HILL
                                                                    CIRCUIT COURT CLERK
                                                                AUTAUGA COUNTY, ALABAMA
                                                                         134 N. COURT ST.
                                                                     PRATTVILLE, AL, 36067

                                                                                 334-358-6800
                                                                        debra.hill@alacourtgov
         Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 13 of 17


                                      AlaFile E-Notice




                                                                        04-CV-2019-900020.00


To: FORD MOTOR COMPANY
    C/O CT CORPORATION SYSTEM
    2 N JACKSON ST STE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF AUTAUGA COUNTY, ALABAMA

                          DARRYL BROWN V. FORD MOTOR COMPANY
                                   04-CV-2019-900020.00

                    The following complaint was FILED on 1/29/2019 12:59:10 PM




    Notice Date:    1/29/2019 12:59:10 PM




                                                                              DEBRA HILL
                                                                    CIRCUIT COURT CLERK
                                                                AUTAUGA COUNTY, ALABAMA
                                                                         134 N. COURT ST.
                                                                     PRATTVILLE, AL, 36067

                                                                                 334-358-6800
                                                                        debra.hill@alacourt.gov
              Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 14 of 17

State of Alabama                                                                                   Court Case Number
                                                    SUMMONS
Unified Judicial System
                                                                                                   04-CV-2019-900020.00
Form C-34 Rev.412017                                 - CIVIL -

                               IN THE CIRCUIT COURT OF AUTAUGA COUNTY, ALABAMA
                                     DARRYL BROWN V. FORD MOTOR COMPANY

  NOTICE TO:       FORD MOTOR COMPANY, C/O CT CORPORATION SYSTEM 2 N JACKSON ST STE 605, MONTGOMERY, AL 36104

                                                              (Name.and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  Earl P Underwood Jr
                                                         IName(š) of Attomey(41

  WHOSE ADDRESS(ES)IS/ARE: 21 South Section Street, Fairhope,AL 36532                                                                    •
                                                   -   [Addresš(eš)öfPlaintiff(s) dr Attc5rney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  ❑ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
  R Service by certified mail of this Summons is initiated upon the written request of DARRYL BROWN
     pursuant to the Atabama Rules of the Civil Procedure.                                                            INaine(t)1

          1/29/2019 12:59:10 PM                                       /s/ DEBRA HILL                            By:
                  (Date)                                              (Signature of Clerk)                                  (Name)

  El Certified Mail is hereby requested.                        /s/ Earl P Underwood Jr
                                                                (Plaintiffs/Attomey's Signature)

                                                    RETURN ON SERVICE
 D Return receipt of certified mail received in this office on
                                                                                                      (Date)
 E I certify that I personally delivered a copy of this Summons and Complaint or other dpcument to
                                                                 in                                                                County,
                     (Name of Person Served)                                                 (Name of CountY)

  Alabama on                                              .
                                 (Date)
                                                                                                   (Addfesa of Server)

 (Type of ProceSs Server)                      (Server's Signature)


                                               (Server's Printed Name)                             (Phone Number of Server)
....4pc***".“.*00..0.***.lai,******WW.les•....../crt..?Ndt.01.1t..,11,..."44,0•*..,.**W41$   *V***   ***
                                                 ♦
                                                                    oty xoti Qs4 "oN  4dv put?)
                                                                                  ***********              IlteIrM*   la
                                                                                                                           "%I
                                                                                                                           0
                0.19H
                  WiSOd
                                                                                                                           •
              Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 15 of 17
                                   DOCUMENT 6
        Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 16 of 17




SENER: CO PEET S SECTION                  CO    EH T     ECTION ON




  FORD MOTOR COMPANY
  CIO CT CORM SYS
   N JACKSON ST STE 605
  MONTGOMERY AL 36104
        Case 2:19-cv-00159-SRW Document 1-1 Filed 03/04/19 Page 17 of 17


                                  AlaFile E-Notice




                                                                      04-CV-2019-900020.00
                                                                                 Judge: SGR
To: UNDERWOOD EARL PRICE JR.
    epunderwood@gmail.com




                        NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF AUTAUGA COUNTY, ALABAMA

                       DARRYL BROWN V. FORD MOTOR COMPANY
                                04-CV-2019-900020.00

                        The following matter was served on 2/1/2019

                               D001 FORD MOTOR COMPANY
                                     Corresponding To
                                     CERTIFIED MAIL
                                        SUMMONS




                                                                           DEBRA HILL
                                                                 CIRCUIT COURT CLERK
                                                             AUTAUGA COUNTY, ALABAMA
                                                                      134 N. COURT ST.
                                                                  PRATTVILLE, AL, 36067

                                                                               334-358-6800
                                                                      debra.hill@alacourt.gov
